Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is made as of February 9, 2009 by
and between XENONICS HOLDINGS, INC., A Nevada corporation (the “Company”), and
MULTIVARIABLE SOLUTIONS LLC (“Consultant”).
1. Consulting Arrangement. The Company shall retain Consultant, and Consultant
shall serve the Company as a Consultant.
2. Duties. Consultant will perform consulting services for the Company as its
advisor in sales, marketing and strategic planning matters involving the
military and other agencies or entities. Consultant’s potential services are
more particularly described on Exhibit “A” attached hereto.
3. Term. The term of the Agreement (“Term”) shall be for twelve (12) months
commencing February 9, 2009 and ending on February 8, 2010, and shall
automatically be extended from year-to-year unless either party gives thirty
(30) days written notice to the other party. This Agreement can be terminated by
either party at any time with thirty (30) days written notice to the other
party.
4. Compensation. The Company shall pay to Consultant $10,000 per month. In
addition, the Company shall pay Consultant: (i) three percent (3%) of net
payments to the Company relating to purchase orders received by the Company
during the Term hereof for which Consultant provides material services; and
(ii) three percent (3%) of all net payments to the Company relating to purchase
orders received by the Company during the Term hereof from the Crew-Served
Program and the I Corps, U.S. Army Operational Needs Statement.
5.  Termination of Options. Consultant presently owns options to purchase
125,000 shares of common stock of the Company. These options will be terminated
as of the date hereof and shall be of no further force or effect.
6. Expenses. All travel, entertainment and other reasonable business expenses
incident to the rendering of services by Consultant hereunder will be promptly
paid or reimbursed by the Company subject to the submission being in accordance
with the Company’s policies in effect from time to time.
7. Non-Disclosure. Consultant will not at any time after the date of this
Agreement divulge, furnish, or make accessible to anyone (other than in the
regular course of business of the Company) any knowledge or information with
respect to confidential or secret processes, inventions, discoveries,
improvements, formulas, plans, material, devices, or ideas or other know how,
whether patentable or not, with respect to any confidential or secret
engineering, development or research work or with respect to any other
confidential or secret aspect of the business of the Company.

 

 



--------------------------------------------------------------------------------



 



8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            XENONICS HOLDINGS, INC.
      By:   /s/ Alan P. Magerman         Alan P. Magerman, Chairman             
  MULTIVARIABLE SOLUTIONS LLC
      By:   /s/ Charles Hunter         Charles Hunter,        Managing Member   
 

 

2